Citation Nr: 0203831	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

(The issues of entitlement to service connection for a 
cardiac disorder, to include cardiomegaly and cor pulmonale, 
and entitlement to service connection for a psychiatric 
disorder, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from August 
1965 to July 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied entitlement to service connection for a cardiac 
disorder, a psychiatric disorder, and left and right knee 
disorders.

The Board is undertaking additional development on the issues 
of service connection for a cardiac disorder and a 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice to the veteran of the development, 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing the veteran's 
response to the notice, if any, the Board will prepare a 
separate decision addressing these two issues.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal on his knee claims has 
been obtained by the RO.

2.  During active duty, the appellant was treated several 
times for complaints of leg and knee pain for which no 
organic cause was discovered.

3.  A chronic acquired knee disability (right or left) was 
not medically demonstrated either during the appellant's 
active military service or until a number years later.

4.  Degenerative changes of the knees (right and left) were 
first clinically demonstrated many years after separation 
from service.

5.  The weight of the competent medical evidence of record 
reflects that neither the arthritis of the appellant's right 
and left knees, nor any other knee pathology, is related to 
any incident of service.


CONCLUSIONS OF LAW

1.  An acquired chronic disorder of the right knee was not 
incurred in active military service, and arthritis of the 
right knee may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001).

2.  An acquired chronic disorder of the left knee was not 
incurred in active military service, and arthritis of the 
left knee may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Review of the service medical records reveals that the 
appellant sought treatment for bilateral leg pain ("shin 
trouble") in October 1967.  On physical examination, the 
appellant demonstrated full, painless range of motion of the 
knees and ankles, and x-rays of both tibias obtained 
approximately two weeks later were interpreted as negative.  
A year later, the appellant again sought treatment for pains 
in his legs.  At that point, he had not been hospitalized or 
placed on profile due to leg pains.  The physical examination 
was normal and all laboratory studies for arthritis and bone 
disease were normal.  There was, however, what was described 
as "a peculiar linear defect of the right tibial plateau," 
for which an opinion was sought.  A consulting radiologist 
stated that he did not think that there was any significance 
to the linear lucency referred to, and that he thought that 
the appellant's knees were normal.  A similar opinion was 
rendered ten days later by an orthopedist, who stated that 
the orthopedic exam was normal, except for complaints of knee 
pain anteriorly.  The appellant was placed on limited duty 
and partial weightbearing with crutches.  Weight reduction 
was advised.

Over the next two months, the appellant sought treatment for 
continuing leg pain.  The appellant noticed a direct 
relationship between the pain and emotional tension.  In 
December 1968, clinical impressions of "mystery pain" and 
"psychogenic arthralgia" were rendered.

In January 1969, it was again noted that the veteran was 
still having trouble with leg pains, and it was stated that 
the veteran "seems to readily admit psychological factors as 
precipitating all his problems."

The appellant underwent his separation examination in January 
1969, but he did not report any specific knee complaints, and 
no clinical findings pertaining to either knee were made.  It 
was noted at that time that a complete orthopedic evaluation 
had revealed no objective findings, that there was a history 
of swollen and painful joints caused by a 1964 (pre-service) 
football injury, and that the appellant's ankles frequently 
swelled, causing pain.

In March 1969, the appellant again sought medical treatment 
for leg pain.  However, the examining physician stated that 
the appellant's leg pain appeared to be "an unusually 
primitive conversion reaction," and opined that he felt that 
the appellant was "looking only for secondary gain."  No 
subsequent treatment for leg pain was sought.

The appellant first filed a claim for disability benefits for 
a bilateral knee condition in June 1998, almost 20 years 
after his separation from active military service.  On that 
form, the veteran crossed out the section asking for 
information regarding any medical treatment received for the 
claimed condition between his separation from service and 
1998.  He also stated thereby that his knee claims were 
related to "muscles det[er]iorated due to excessive 
weight."

VA clinic reports dated in June 1998 reveal that the 
appellant was seeking treatment for complaints of bilateral 
knee pain of one-year duration.  He was also noted to state 
that he had had knee problems in 1968 that had lasted a 
couple of months and then had gone away.  Radiologic 
examination revealed degenerative osteoarthritic changes of 
both knees, more prominent on the right.

The appellant underwent a VA joints examination in June 1999, 
at which time he said that he injured his knees in Thailand 
and that, since that time, his knees had gradually gotten 
worse.  He denied every having had surgery to the knees and 
said that he had a right knee and left knee "problem," and 
that the knees swelled at times.  The examination revealed a 
massively obese man weighing at least 450 pounds, who was 
sitting in a wheelchair with crutches in his hands.  The 
knees, which flexed from zero to 100 degrees, could not flex 
more than that "because his calf hits the thighs," which 
"stops the knee from flexing more."  X-rays were 
interpreted as revealing decreased joint space medially in 
both knees, and the examining physician rendered a diagnosis 
of degenerative joint disease of both knees, which he said he 
believed was "probably due to massive obesity."

The appellant testified during a February 2001 personal 
hearing at the RO that he was treated for his legs while he 
was in service, but that the specialist who examined him told 
him that he could not find "anything wrong."  He also 
testified that he did not seek post-service treatment from a 
doctor for symptoms associated with his knees.  A friend of 
the appellant testified that he served with the appellant in 
Thailand and that he had observed the appellant using 
crutches and enduring leg pain.  

On appeal, the appellant contends that the evidence of record 
demonstrates that the condition for which he received 
treatment in service is etiologically related to his current 
bilateral knee arthritis.  Consequently, he believes that 
service connection for a bilateral knee disorder is 
warranted.

Legal analysis

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.  Arthritis 
is a disease subject to this presumptive service connection.  
See 38 C.F.R. § 3.309(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against a finding that any chronic acquired right 
or left knee disorder, including any degenerative changes, 
had its onset during the appellant's active service.

As previously noted, a chronic bilateral knee disorder was 
not diagnosed during service, and there is no clinical 
evidence of arthritis, or any other chronic disorder, of 
either knee, until June 1998.  No competent party has 
attributed any arthritis or degenerative changes to the in-
service incidents of leg pain, and a VA orthopedist has 
indicated that there appears to be a relationship between the 
appellant's current bilateral knee disability and his massive 
obesity.  The only statements of causation favoring the 
appellant's contentions on appeal are those rendered by the 
appellant at the February 2001 RO hearing.  The Board notes, 
however, that any such assertions made by the appellant, his 
friend or his representative, are not competent evidence as 
to medical diagnosis or causation.  Moray v. Brown, 5 Vet. 
App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the arthralgias complained of by the 
appellant in service were determined to be psychogenic in 
nature, without any organic findings to substantiate the 
complaints.

Viewing the evidence in a light most favorable to the 
appellant, the weight of the evidence suggests that neither 
of the appellant's knee disorders was incurred during 
service.  The appellant's leg pains had resolved by the time 
of his discharge from service.  There is nothing in the 
record to indicate that the appellant's leg pains in the Air 
Force were other than a psychogenic condition or that there 
was any organic explanation for them.  The appellant himself 
has indicated, in June 1998, that the knee pain problems in 
service went away after a couple of months and that he did 
not have any further problems until approximately 28 years 
after service.  As such, the evidence is insufficient to 
support a grant of service connection for any knee disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated knee disorders, 
including degenerative changes, cannot be said to be related 
to service by way of direct incurrence or by manifestation 
within the presumptive period, the Board is of the opinion 
that the claims for entitlement to service connection for a 
right knee disorder and a left knee disorder must be denied.  
The Board also notes that the evidence of record is not in 
equipoise on the question of whether the appellant's 
bilateral knee disorders, including degenerative changes, 
should be service connected.

The benefit of the doubt doctrine has been carefully 
considered but does not apply here since the evidence is not 
in equipoise or evenly balanced and does not warrant service 
connection.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
The most probable cause of the appellant's current bilateral 
degenerative changes is shown to be the appellant's morbid 
obesity, and there is no other competent medical opinion of 
record addressing the question of the etiology of the 
appellant's bilateral knee degenerative changes.

Lastly, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This legislation provides for certain 
notice and assistance to claimants under certain 
circumstances.  The Board also notes that the final rule 
implementing the provisions of the VCAA concerning claims 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After a thorough review of the claims file, the Board is of 
the opinion that there has been substantial compliance with 
the notice and assistance provisions of the VCAA and its 
implementing regulations.  The rating decisions, the 
Statement of the Case,  and the Supplemental Statement of the 
Case notified the appellant and his representative of the 
evidence necessary to substantiate these two claims, the 
evidence that had been received, and the evidence to be 
provided by the claimant.  VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims for service connection for right and 
left knee disorders.  In light of the facts that the 
appellant did not receive any other treatment for his knees 
not already of record and that there is no competent medical 
evidence that links the appellant's bilateral degenerative 
changes of the knees to his service, there is no reasonable 
possibility that further assistance would aid in 
substantiating these two claims.  All relevant Federal 
records have been obtained, including VA records and service 
medical records, as well as a competent opinion rendered in 
conjunction with a VA medical examination.  Also, the 
appellant has not reported that there exists any other 
pertinent evidence that might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA has obtained all 
available private medical records, as well.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations, and VA procedural 
guidance.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation, 
the Board would find no prejudice to the appellant by 
proceeding with appellate review even if the RO did not 
consider the case under VCAA or the implementing regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

1.  Service connection for a right knee disorder is denied

2.  Service connection for a left knee disorder is denied.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



